            Case 1:13-cr-00028-AJN Document 90
                                            89 Filed 11/16/20
                                                     11/13/20 Page 1 of 2

                                      Darren LaVerne                     1177 Avenue of the Americas
                                      Partner                            New York, NY 10036
                                      T 212.715.9190                     T 212.715.9100
                                      F 212.715.8190                     F 212.715.8000
                                      dlaverne@kramerlevin.com
                                                                                              11/16/20

November 13, 2020

Via ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      United States v. Pedro Lugo, 13-CR-00028 (AJN)

Dear Judge Nathan:

                On behalf of defendant Pedro Lugo, and with the consent of the government, we
respectfully request that the Court adjourn the status conference in this VOSR matter, presently
scheduled for November 20, 2020, to a date subsequent to January 20, 2021.
                                                                              SO ORDERED.
               As the Court will recall, the parties appeared for a conference on October 1, 2020.
At that time, we noted that the violation alleged in Probation’s VOSR report is the subject of a
criminal proceeding that remains pending in state court, and that any resolution of the former
could prejudice Mr. Lugo’s ability to defend the latter. The parties proposed providing the Court
an update regarding the state proceeding at the next status conference, which the Court scheduled
for November 20.

              Since the October 1 conference, there have been no new material developments in
Mr. Lugo’s state case, and Mr. Lugo’s next appearance in that matter will not take place until
January 20, 2021. In light of this, with the consent of the government, we propose that the status
conference be adjourned to a date after January 20, 2021. This is the defendant’s first request for
an adjournment.

               Mr. Lugo remains at liberty, subject to the terms of a $50,000 bond and pretrial
supervision, including by electronic monitoring.

                                      The status conference is hereby
                                      adjourned to February 5, 2021 at
                                      1:00 P.M. The parties are required
                                      to submit a status letter seven days
                                      prior to the conference indicating                               11/16/20
                                      what they anticipate will happen at
                                      the conference.




KRAMER LEVIN NAFTALIS & FRANKEL LLP
            Case 1:13-cr-00028-AJN Document 90
                                            89 Filed 11/16/20
                                                     11/13/20 Page 2 of 2

The Honorable Alison J. Nathan
November 13, 2020


                   We thank the Court for its consideration.


                                                        Respectfully submitted,


                                                        /s/ Darren A. LaVerne
                                                        Darren A. LaVerne
                                                        Leah Friedman
                                                        Shahriar Raafi

                                                        KRAMER LEVIN NAFTALIS &
                                                        FRANKEL LLP
                                                        1177 Avenue of the Americas
                                                        New York, NY 10036
                                                        Telephone: 212.715.9190
                                                        Counsel for Pedro Lugo


cc:      AUSA Christopher DiMase




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                               KL3 3318212.1   2
